Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 1 of 12 PagelD: 13303

Patterson Belknap Webb « Tyler u-

1133 Avenue of the Americas New York, NY 10036-6710 212.336.2000 = fax 212.336.2222 www.pbwt.com

 

May 28, 2019 Peter C. Harvey
Partner
(212) 336-2810
Direct Fax: (212) 336-1217
VIA ELECTRONIC FILING pcharvey@pbwt.com

 

Honorable Lois H. Goodman

United States Magistrate Judge

District of New Jersey

Clarkson S. Fisher Federal Building
and United States Courthouse

402 East State Street

Room 2020

Trenton, NJ 08608

Re: In Re: Valeant Pharmaceuticals International, Inc. Securities
Litigation
Master No.: 15-cv-7658 (MAS) (LHG)

Dear Magistrate Judge Goodman:

I write to respond to the April 25, 2019 correspondence sent to the Court
objecting to my serving as a Special Master in this proceeding. None of the objections provide a
basis upon which this Court should conclude that my “impartiality might be reasonably
questioned” within the meaning of Rule 53 of the Federal Ruies of Civil Procedure. Moreover,
to the extent necessary, this Court is able to fashion an appropriate order to address any and all
concerns raised by counsel for Valeant Pharmaceuticals International, Inc. (““Valeant”) and
private counsel for the Public Employees’ Retirement System of Mississippi (“Mississippi
PERS”).

1. Valeant

None of Valeant’s arguments meet the applicable standard. The Affidavit that I
previously filed (see Affidavit of Peter C. Harvey, hereafter, “Harvey Aff.,” dated April 17,
2019, Doc. No. 443), states unequivocally that I have not had any involvement in the Ryan
Weldon matter, and have no knowledge of either the factual or legal issues involved in that
matter. Furthermore, the Affidavit makes it clear that Mr. Weldon is nof a party in this case, and
that he retained one of my partners after he ended his Valeant employment to assist him in
connection with a separate matter; an investigation being conducted by the United States
Attorney’s Office in Manhattan. (Harvey Aff. 95.) It is revealing that Valeant’s counsel has not
suggested that Valeant has any interest in pursuing any issue with respect to Mr. Weldon. Even
if it did so, I have made it clear that any application regarding Mr. Weldon would be referred to
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 2 of 12 PagelD: 13304

Honorable Lois H. Goodman
May 28, 2019
Page 2

and decided by this Court, specifically, the Honorable Michael A. Shipp, United States District
Judge, and not by me acting as a Special Master.

Second, the cases referenced by counsel for Valeant do not present any genuine
issue as (1) there is no suggestion that I represented any party in the cases referenced by counsel,
(2) I have no knowledge about those cases, and (3) the cases have been concluded. (see April
25, 2019 letter of Richard Hernandez, Esq. at 2). Since I did not participate in any manner in
those cases, I do not have any knowledge arising from those matters that would influence any
decision I would make as a Special Master in this case. (See Harvey Affidavit {J 7-8.) Valeant
also has raised an issue concerning a litigation involving one of its subsidiaries. Again, I have no
knowledge about Valeant’s subsidiary, Bausch & Lomb Incorporated, and did not participate in
the litigation referenced by Valeant’s counsel. (Harvey Aff. §{ 7, 15.) Similarly, it is doubtful
that Valeant has any direct knowledge of or participation in that particular civil action involving
its subsidiary.

Third, the fact that Johnson & Johnson has an indemnification agreement with
Valeant does not provide a basis for disqualification. In fact, even where a lawyer represents
both parties that are signatories to an indemnification agreement, disqualification is not
warranted. See Deboles v. Amtrak, 2012 U.S. Dist. LEXIS 79102, *5-7 (D. Nev. June 7, 2012).
(No conflict of interest appears where attorneys represented both defendants in the same action
even though the defendants are parties to an indemnity agreement.)

Fourth, Valeant points to another matter that ended in 20/3, not 2017. In fact, my
involvement concluded with the entry of the November 21, 2013 Order and Final Judgment by
the Honorable Freda L. Wolfson, now Chief Judge. See Monk v. Johnson, et al., Civil Action
No. 10-4841 (FLW)(DEA), (Doc. Nos. 127-1, 131.) (See also EXHIBIT A attached to this
letter.) That matter was the subject of several dispositive and discovery motions before Judge
Wolfson and Magistrate Judge Douglas Arpert, respectively. I represented two executives of
Johnson & Johnson, including Colleen Goggins, who were sued in their official capacities. The
matter was referred to mediation — without the participation of any individual defendant — where
it was settled. I had no involvement in the matter after the entry of the Final Judgment, although
my name remained on the docket even though the matter had been closed by the Clerk of the
Court in 2013. Ms. Goggins is no longer employed by Johnson & Johnson, and has not been an
executive in that company for a few years. To the extent that I have had any communication
with Ms. Goggins, or anyone acting on her behalf, I have not done so since 2013.

2. Mississippi PERS

Regarding Mississippi PERS’ arguments, none of that agency’s objections
precludes my service as Special Master in this case.

The Court should note that Mississippi PERS is not a party in the litigation
pending against Johnson & Johnson in Mississippi. The only plaintiff in that case is the State of
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 3 of 12 PagelD: 13305

Honorable Lois H. Goodman
May 28, 2019
Page 3

Mississippi. The State Attorney General, Jim Hood, is acting as the lawyer for the state in that
case. Both Valeant and Johnson & Johnson are co-defendants. (See Harvey Aff. 6.) Both
companies are opposing the claim by the state under the Mississippi consumer fraud statute.’
Valeant and Johnson & Johnson are represented by separate local counsel and separate national
counsel. (Harvey Aff. § 6.) That Valeant has joined in the arguments made in Mississippi state
court by Johnson & Johnson, apparently, is nothing more than a cost saving measure on the part
of Valeant, and does not establish any joint defense arrangement. In fact, Mississippi PERS
probably has no knowledge or evidence of how Valeant conducts its defense in the Mississippi
litigation and, thus, cannot credibly assert that Valeant’s defense is “intertwined” with Johnson
& Johnson. It is not.

Additionally, Mississippi PERS is represented in this case by two different private
law firms, specifically, Labaton Sucharow LLP and Kasowitz Benson Torres LLP. Those two
law firms, presumably, have made the arguments on behalf of Mississippi PERS. The
Mississippi Attorney General has not made any arguments before this Court and has not
otherwise appeared in this case as counsel or as a party.

This Court should adopt the position of the other plaintiffs’ lawyers in this case
and find that no conflict exists pursuant to 28 U.S.C. § 455(a) and that Rule 53 permits my
service as a Special Master in this case. See Letter of Christopher A. Seegar, Esq., dated April
23, 2019 (Civil Action No. 15-7658, Doc. No. 445), and Letter of James E. Cecchi, Esq., dated
April 24, 2019 (Civil Action No. 16-3087, Doc. No. 122).

   

Peter C. Harvey

 

' This litigation has been stayed as of January 30, 2019, pending a review of an interlocutory
appeal to the Mississippi Supreme Court of certain legal issues. It is unlikely that there will be a
trial in the Fall of 2019.
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 4 of 12 PagelD: 13306

EXHIBIT A
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 5 of 12 PagelD: 13307

Case 3:10-cv-04841-FLW-DEA Document 131 Filed 11/21/13 Page 1 of 8 PagelD: 2942
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 1 of 8 PagelD: 2917

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

RONALD MONK, Individually and on Behalf of
All Others Similarly Situated,

Plaintiff,
Vs.

JOHNSON & JOHNSON, WILLIAM C.
WELDON, DOMINIC J. CARUSO, COLLEEN
A. GOGGINS and PETER LUTHER,

Defendants.

 

 

Civil Action No. 10-4841 (FLW) (DEA)

ORDER AND FINAL JUDGMENT

WHEREAS, a consolidated class action is pending in this Court captioned Monk v.

Johnson & Johnson et al., Civil Action No, 10-4841 (FLW) (DEA) (the “Action”); and

WHEREAS, this matter came before the Court for hearing pursuant to the Order

Preliminarily Approving Settlement dated August 6, 2013 (the “Preliminary Approval Order”),

on the application of the Parties for approval of the settlement set forth in the Stipulation and

Agreement of Settlement dated July 15, 2013 (the “Stipulation”) entered into by plaintiff Sjunde

AP-Fonden (the “Lead Plaintiff’), on behalf of itself and the Class (as defined herein), and the

following defendants: Johnson & Johnson (“J&J” or the “Company”), Dominic J. Caruso, and

Colleen A. Goggins (the Defendants”), by and through their respective counsel; and

WHEREAS, due and adequate notice having been given to the Class, which was

preliminarily certified by the Court for settlement purposes in the Preliminary Approval Order,

and the Court having considered all papers filed and proceedings had herein; and

WHERAEAS the Court having conducted a Fairness Hearing on November 14, 2013,

and, good cause appearing for the reasons set forth on the record at that time,

, IT IS THIS 2 (T day of November, 2013

ORDERED, ADJUDGED, AND DECREED as follows:

RECEIVED
NOV 21 2019

hi B3u_
Fa
WILLIAM T. WALSH CLERK
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 6 of 12 PagelD: 13308

Case 3:10-cv-04841-FLW-DEA Document 131 Filed 11/21/13 Page 2 of 8 PagelD: 2943
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 2 of 8 PagelD: 2918

I. This Order and Final Judgment (the “Judgment”) incorporates by reference the
definitions in the Stipulation and all terms used herein shall have the same meanings as set forth
in the Stipulation.

2. This Court has jurisdiction over the subject matter of the Action, and over all
Parties to the Action, including all members of the Class.

3. The Court hereby affirms its determinations in the Preliminary Approval Order
certifying, for purposes of effectuating the Settlement, the Action as a class action pursuant to
Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure on behalf of all persons and
entities who purchased J&J common stock from October 14, 2008, to July 21, 2010, inclusive,
and who were damaged thereby (the “Class’”), Excluded from the Class are (i) the Defendants,
(ii) the Dismissed Defendants, (iii) the officers and directors of the Company or its subsidiaries
or affiliates, (iv) members of the immediate families of the Individual Defendants and Dismissed
Defendants and each of their legal representatives, heirs, successors, or assigns, and (v) any
entity in which any Defendant or Dismissed Defendant has or had a controlling interest. Also
excluded from the Class are all persons and entities who exclude themselves from the Class by
requesting exclusion in accordance with the requirements set forth in the Notice of Pendency of
Class Action and Proposed Settlement, Motion for Attorneys’ Fees and Expenses, and Final
Approval Hearing (“‘Notice”), as listed on Exhibit A hereto.

4, Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of
the Settlement only, the Court hereby affirms its determinations in the Preliminary Approval
Order certifying Lead Plaintiff Sjunde AP-Fonden as Class Representative for the Class and

appointing Kessler Topaz Meltzer & Check, LLP as Class Counsel for the Class.
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 7 of 12 PagelD: 13309

Case 3:10-cv-04841-FLW-DEA Document1i31 Filed 11/21/13 Page 3 of 8 PagelD: 2944
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 3 of 8 PagelD: 2919

5. Notice has been given to the Class, pursuant to and in the manner directed by the
Preliminary Approval Order, proof of the mailing of the Notice was filed with the Court by Lead
Counsel, and a full opportunity to be heard has been offered to all Parties, the Class, and Persons
in interest, The form and manner of the Notice is hereby determined to have been the best notice
practicable under the circumstances and to have been given in full compliance with each of the
requirements of Fed. R. Civ. P. 23, and it is further determined that all members of the Class are
bound by the Judgment herein.

6. Copies of the Notice were mailed to over 2.1 million potential Class Members or
their nominees and only five objections were received in connection with the Settlement. The
Court has considered the objections and found them to be without merit.

7. Pursuant to Federal Rule of Civil Procedure 23, the Court hereby approves the
Settlement set forth in the Stipulation and finds that the Settlement is, in all respects, fair,
reasonable, and adequate to Lead Plaintiff and the Class. The Court further finds that the
Settlement set forth in the Stipulation is the result of arm’s-length negotiations between
experienced counsel representing the interests of the Parties and is in the best interest of the
Class. The Court further finds that the record is sufficiently developed and complete to have
enabled the Parties to have adequately evaluated and considered their positions. Accordingly,
the Settlement embodied in the Stipulation is hereby finally approved in all respects. The Parties
are hereby directed to perform its terms.

8. The Action and all claims included therein, as well as all of the Released Claims
(defined in the Stipulation and in Paragraph 9(b) below) are dismissed with prejudice as to Lead

Plaintiff and the other members of the Class, and as against each and all of the Released Parties
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 8 of 12 PagelD: 13310

Case 3:10-cv-04841-FLW-DEA Document 131 Filed 11/21/13 Page 4 of 8 PagelD: 2945
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 4 of 8 PageiD: 2920

(defined in the Stipulation and in Paragraph 9(a) below). The Parties are to bear their own costs,
except as otherwise provided in the Stipulation.

9, As used in this Judgment, the terms “Released Parties,” “Released Claims,”
“Settled Parties’ Claims,” and “Unknown Claims” shall have the meanings as provided in the
Stipulation, and specified below:

(a) “Released Parties” means the Defendants and the current and former
officers, directors, partners, members, parents, subsidiaries, controlling persons, affiliates,
employees, agents, attorneys, auditors, underwriters, insurers, representatives, heirs,
predecessors, successors in interest, arid assigns of the Defendants.

(b) “Released Claims” means any and all claims, debts, demands, rights or
causes of action, or liabilities whatsoever, whether based on federal, state, common, or foreign
law or any other law, rule, or regulation, whether fixed or contingent, accrued or un-accrued,
liquidated or un-liquidated, at law or in equity, matured or un-matured, whether class, and/or
individual in nature, including both known claims and Unknown Claims, that: (i) have been
asserted in this Action by Lead Plaintiff and/or the members of the Class or any of them against
any of the Released Parties; or (ii) could have been asserted in any forum by Lead Plaintiff
and/or the members of the Class or any of them against any of the Released Parties which arise
out of or are based upon the allegations, transactions, facts, matters or occurrences,
representations, or omissions involved, set forth, or referred to in the Complaint and which relate
to the purchase of J&J common stock during the Class Period.

(c) “Settled Parties’ Claims” means any and all claims, debts, demands,
rights, or causes of action or liabilities whatsoever, whether based on federal, state, foreign, or

common law or any other law, rule, or regulation, whether fixed or contingent, accrued or un-
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 9 of 12 PagelD: 13311

Case 3:10-cv-04841-FLW-DEA Document 131 Filed 11/21/13 Page 5 of 8 PagelD: 2946
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 5 of 8 PagelD: 2921

accrued, liquidated or un-liquidated, at law or in equity, matured or un-matured, whether class
and/or individual in nature, including both known claims ahd Unknown Claims, that have been
or could have been asserted in the Action or any forum by the Released Parties ot any of them or
the successors and assigns of any of them against the Lead Plaintiff, any Class Member or their
attorneys, which arise out of or relate in any way to the institution, prosecution, or settlement of
the Action (except for claims to enforce the Settlement).

(d) “Unknown Claims” means any and all Released Claims that Lead Plaintiff
and/or any Class Member does not know or suspect to exist in his, her, or its favor as of the
Effective Date and any Settled Parties’ Claims that any Released Party does not know or suspect
to exist in his, her, or its favor as of the Effective Date, which if known by him, her, or it might
have affected his, her, or its decision(s) with respect to the Settlement. With respect to any and
all Released Claims and Settled Parties’ Claims, the Parties stipulate and agree that upon the
Effective Date, Lead Plaintiff, and Defendants shall expressly waive, and each Class Member
and Released Party shall be deemed to have waived, and by operation of the Judgment shall
expressly have waived, any and all provisions, rights and benefits conferred by any law of any
state of the United States, or principle of common law or otherwise, which is similar,’
comparable, or equivalent to California Civil Code § 1542, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to. exist in his or her favor at the time of executing the release, which if
known by him or her must have materially affected his or her settlement with the
debtor.
The Parties acknowledge, and Class Members and Released Parties by operation of law shall be
deemed to have acknowledged, that the inclusion of “Unknown Claims” in the definition of

Released Claims and Settled Parties’ Claims was separately bargained for and was a key element

of the Settlement.
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 10 of 12 PagelD: 13312

Case 3:10-cv-04841-FLW-DEA Document131 Filed 11/21/13 Page 6 of 8 PagelD: 2947
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 6 of 8 PagelD: 2922

10. Upon the Effective Date, each of the Class Members shall be deemed by
operation of law to have fully, finally, and forever released, relinquished, waived, discharged,
and dismissed each and every Released Claim against the Released Persons, regardless of
whether or not such Class Member executes and delivers a Claim Form.

11. Upon the Effective Date, the Released Parties shall be deemed by operation of
law to have fully, finally, and forever released, relinquished, waived, discharged, and dismissed
each and every of the Settled Parties’ Claims against Lead Plaintiff, and their respective
attorneys, and all other Class Members.

12, The Stipulation and all negotiations, statements, and proceedings in connection
therewith shall not, in any event, be construed or deemed to be evidence of an admission or
concession on the part of the Lead Plaintiff, any Defendant, any member of the Class, or any
other Person, of any liability or wrongdoing of any nature by them, or any of them, and shall not
be offered or received in evidence in any action or proceeding (except an action to enforce this
Stipulation and Settlement contemplated thereby), or be used in any way as an admission,
concession, or evidence of any liability or wrongdoing of any nature, and shall not be construed
as, or decmed to be evidence of, an admission or concession that the Lead Plaintiff, any member
of the Class, or any other Person, has or has not suffered any damage.

13. Any order approving or modifying the Plan of Allocation set forth in the Notice or
the application for attorneys’ fees and reimbursement of Litigation Expenses shall not disturb or
affect the finality of this Judgment, the Stipulation, or the Settlement contained therein.

14, The Court finds, pursuant to 15 U.S.C. § 78u-4(c)(1), that during the course of the
Action, the Parties and their respective counsel at all times complied with the requirements of

Federal Rule of Civil Procedure 11.
Case 3:15-cv-07658-MAS-LHG Document 459 Filed 05/28/19 Page 11 of 12 PagelD: 13313

Case 3:10-cv-04841-FLW-DEA Document131 Filed 11/21/13 Page 7 of 8 PagelD: 2948
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 7 of 8 PagelD: 2923

15. Only those Class Members filing a valid Claim Form shall be entitled to
participate in the Settlement and to receive a distribution from the Settlement Fund. The Claim
Form to be executed by the Class Members shall further release all Released Claims against the
Released Parties. All Class Members shall, as of the Effective Date, be bound by the releases set
forth herein whether or not they submit a valid and timely Claim Form.

16, No Authorized Claimant shall have any claim against Lead Plaintiff, Plaintiffs’
Counsel, the Claims Administrator, or any other agent designated by Lead Counsel based on the
distributions made substantially in accordance with the Settlement and Plan of Allocation as
approved by the Court and further orders of the Court. No Authorized Claimant shall have any
claim against the Defendants, Defendants’ Counsel, or any of the Released Parties with respect
to the investment or distribution of the Net Settlement Fund, the determination, administration,
calculation, or payment of claims, the administration of the escrow account, or any losses
incurred in connection therewith, the Plan of Allocation, or the giving of notice to Class
Members.

17. The Stipulation may be filed in an action to enforce or interpret the terms of the
Stipulation, the Settlement contained therein, and any other documents executed in connection
with the performance of the agreements embodied therein. Any Person may file the Stipulation
and/or this Judgment in any action that may be brought against them in order to support a
defense or counterclaim based on the principles of res judicata, collateral estoppel, full faith and
credit, release, good faith settlement, judgment bar or reduction, or any other theory of claim
preclusion or issue preclusion or similar defense or counterclaim.

18. Without affecting the finality of this Judgment in any way, the Court reserves

exclusive and continuing jurisdiction over the Action, the Lead Plaintiff, the Class, and the
Case 3:15-cv-07658-MAS-LHG_ Document 459 Filed 05/28/19 Page 12 of 12 PagelD: 13314
Case 3:10-cv-04841-FLW-DEA Document 131 Filed 11/21/13 Page 8 of 8 PagelD: 2949
Case 3:10-cv-04841-FLW-DEA Document 127-1 Filed 11/20/13 Page 8 of 8 PagelD: 2924

Released Parties for the purposes of: (1) supervising the implementation, enforcement,
construction, and interpretation of the Stipulation, the Plan of Allocation, and this Judgment; (2)
hearing and determining any application by Lead Counsel for an award of attorneys’ fees and
reimbursement of Litigation Expenses: and (3) supervising the distribution of the Settlement
Fund.

19. In the event that the Settlement does not become effective in accordance with the
terms of the Stipulation or in the event that the Settlement Fund, or any portion thereof, is
retumed to the Defendants, then this Judgment shall be rendered null and void to the extent
provided. by and in accordance with the Stipulation and shall be vacated and, in such event, all

orders entered and releases delivered in connection herewith shall be-null and void to the extent

provided by and in accordance with the Stipulation. oo Cue ey
Pons yer
20. The Court reserves decision on an award of administrative expensesnd will issue
ecSony-ol_.

an order at a later time with respect td“administrative expenses.
21. There is no reason for delay in the entry of this Judgment and immediate entry by

the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the Federal Rules of Civil

Lik wud

FREPA L. WOLFSOK, U.S.D.J.

Procedure.
